IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2582 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 33 DB 2019
                                :
           v.                   :           Attorney Registration No. 74862
                                :
CATHERINE ANN MULDOON,          :           (Philadelphia)
                                :
                Respondent      :




                                      ORDER

PER CURIAM
      AND NOW, this 4th day of November, 2019, on certification by the Disciplinary

Board that Catherine Ann Muldoon, who was suspended on consent for a period of six

months, has filed a verified statement showing compliance with the order of suspension

and Pa.R.D.E. 217, Catherine Ann Muldoon shall be returned to administrative

suspension.